DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth an apparatus for processing a flat object comprising a plurality of releasably mounted tool modules each having a casing coupled to and movable along a drive shaft and having two tool parts interacting with one another for processing the flat object, and a tool carrier for releasably supporting a tool module, wherein each tool carrier is displaceable by a plurality of setting shafts in parallel to the drive shaft, and wherein each tool carrier has at least one holding element which serves for releasably holding the respective tool module of the plurality of releasably mounted tool modules.
For example, Oiwa et al. (2018/0079097), hereinafter Oiwa, teach an apparatus for processing a flat object comprising a plurality of releasably mounted tool modules (7A, 7B; Fig. 2) each having a casing (75, 76, 77; Fig. 3) coupled to and movable along a drive shaft (35; Fig. 2) and having two tool parts (71, 72; Fig. 51) interacting with one another for processing the flat object, and a tool carrier (752; Fig. 51) 
However, Oiwa does not teach the tool carrier releasably supporting a tool module, wherein each tool carrier is displaceable by a plurality of setting shafts in parallel to the drive shaft, and wherein each tool carrier has at least one holding element which serves for releasably holding the respective tool module of the plurality of releasably mounted tool modules.
While to use a plurality of setting shafts for moving a tool carrier is known in the art as evidenced by Suzuki.  Suzuki teaches using three setting shafts 30 to displace a tool. There is no teaching of making the tool carrier 752 in Oiwa being releasably connected to section 75 of the casing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724